UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,
—V—-

Ali Sadr Hashemi Nejad, |

Defendant.

 

 

 

 

 

 

ALISON J. NATHAN, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:__

DATE FIL ep; MART6-2026 |}

wee i :

18-cr-224 (AJN)

ORDER

On March 8, 2020, the Government filed a letter regarding its motion to preclude

proposed expert testimony on the concept of “de-risking.” See Dkt. No. 272. Mr. Sadr shall

respond to the Government’s March 8 letter by no later than 2 p.m. on March 8, 2020.

SO ORDERED.

Dated: March g , 2020
New York, New York

 

—

Ma

U SALISONY. NATHAN

United States District Judge

 

 

 
